Citation Nr: 1623185	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-40 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for service-connected right (dominant) upper extremity neurological disability, to include lower radicular group radiculopathy (previously rated as right radial nerve neuritis and also claimed as right upper extremity radiculopathy and right carpal tunnel syndrome).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1977 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In December 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is located in the Veteran's file on VBMS.

In November 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the November 2015 Board Remand is included in the Duties to Notify and Assist section below.  Discussed in more detail below, after reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.



FINDING OF FACT

For the entire initial rating period on appeal, the right upper extremity neurological disability approximates moderate incomplete paralysis of the major (dominant) lower radicular group.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for a higher initial 40 percent rating, but no higher, for a right upper extremity neurological disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a right upper extremity neurological disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, and VA examinations to assist with the claims.  The Veteran was provided with VA examinations of the right upper extremity neurological disability in November 2011, May, 2014, and January 2016 (pursuant to the November 2015 Board Remand).  Stegall, 11 Vet. App. at 268.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the right upper extremity neurological disability.  As the VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the right upper extremity neurological disability at the times of the examinations, the examinations, taken together, are adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As such, there is no duty to provide an additional examination or medical opinion regarding the appeal of a higher initial rating for a right upper extremity neurological disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran testified at a hearing before the Board in December 2014 before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal.

The Veteran's Law Judge specifically asked, and the Veteran testified, regarding symptoms, limitations, and problems associated with the right upper extremity neurological disability.  As the Veteran presented evidence of symptoms due to the right upper extremity neurological disability, and there is additional medical evidence specifying the severity of the right upper extremity neurological disability, there is both lay and medical evidence reflecting on the degree of right upper extremity neurological disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue on appeal based on the current record.

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Accordingly, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal of a higher initial rating for a right upper extremity neurological disability.

Initial Rating for a Right Upper Extremity Neurological Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The right (major) upper extremity neurological disability is currently rated under 38 C.F.R. § 4.24a, Diagnostic Code 8514.  Diagnostic Code 8514 provides ratings for paralysis of the radial nerve.  Under Diagnostic Code 8514, a 20 percent disability rating is warranted for mild incomplete paralysis of the major radial nerve, or mild or moderate incomplete paralysis of the major radial nerve.  A 30 percent disability rating is warranted for moderate incomplete paralysis of the major radial nerve.  A 40 percent disability rating is warranted for severe incomplete paralysis of the minor radial nerve.  A 50 percent disability rating is warranted for severe incomplete paralysis of the major radial nerve.  A disability rating of 60 percent is assigned for complete paralysis of the minor radial nerve.  A disability rating of 70 percent is assigned for complete paralysis of the major radial nerve.  

Diagnostic Code 8512 provides ratings for paralysis of the lower radicular group.  Disability ratings of 20, 40, and 50 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major (or dominant) lower radicular group.  A maximum 70 percent rating is warranted for complete paralysis of the major lower radicular group.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined rating for disabilities amputation of the arm shall not exceed the 90 percent rating under Diagnostic Code 5120.  See 38 C.F.R. § 4.71a, Diagnostic Code 5120 (amputation of the arm warrants a disability rating of 90 percent).

The relevant evidence for this appeal consists of a March 2011 VA treatment record and the VA examinations dated in November 2011, May, 2014, and January 2016.  Additional VA and private treatment records note the treatment of the right upper extremity, but do not include detailed information relevant to the right upper extremity neurological disability rating analysis under the applicable rating criteria.  Such evidence is located in the March 2011 VA treatment record and the VA examination reports.

First, the record reflects that the Veteran is right hand dominant.  A March 2011 VA electrodiagnostic evaluation revealed bilateral median neuropathy at the wrist (Carpal Tunnel Syndrome), which was moderate on the right.  There was also chronic right C5-C6 inactive radiculopathy.

During the November 2011 VA peripheral nerves examination, the Veteran reported tingling and numbness, abnormal sensation, pain, anesthesia, weakness, and paralysis, which were all reported to be at a severity level of 10 (out of 10).  The Veteran also reported the functional impairments of being unable to grasp and limited movement on the hands during flare-ups.  Upon physical examination, the VA examiner indicated that the objective finding for the upper extremity radiculopathy was decreased sensory function of the radial nerve with decreased sensation in the thumbs; however, muscle strength testing (particularly grip strength) was not performed.

During the May 2014 VA peripheral nerves examination, the Veteran reported pin prick and a burning sensation in the forearms and fingers.  He also reported symptoms of moderate intermittent pain, paresthesia, and numbness of the right upper extremity.  The Veteran indicated that the duration of the symptoms (pain, burning, and numbness) was two hours, and that the severity level peaked at 8 out of 10.  At that time, the Veteran did not report decreased grip strength, and upon muscle strength testing, the Veteran had normal grip strength and normal pinch strength.  However, during the December 2014 Travel Board hearing (merely months after the May 2014 VA examination), the Veteran testified that he is afraid of dropping his grandchildren due to diminished grip strength and he has to ask his wife to open jars for him.  Hearing Transcript at 3.

Pursuant to the November 2015 Board Remand, the Veteran was afforded another VA peripheral nerves examination in January 2016.  There, the Veteran reported right hand tingling pain, numbness, and weakness, which, at times, caused him to drop things unexpectedly, and caused difficulty with wiping after a bowel movement.  Upon physical examination, there was mild intermittent pain, paresthesia, and numbness of the right upper extremity, and decreased grip and pinch strength, which was measured at 4/5 (active movement against some resistance).  The January 2016 VA examiner opined that it is the lower radicular group of the right upper extremity (right hand) that is affected.  The VA examiner explained that, instead of just the radial nerve (i.e., the nerve that was initially rated at 20 percent), the radial nerve is one nerve that is made up of nerve roots from the lower radicular group and there are other nerves involved as well.  As such, the VA examiner noted that the lower radicular group more accurately defines the group of nerves affecting the Veteran's reduced grip strength associated with the service-connected disability of right upper extremity radiculopathy.  The VA examiner concluded that it still represents one nerve unit, the lower radicular group, with mild incomplete paralysis.

In this case, the Board finds that the evidence is at least in equipoise on the question of whether manifestations of the right upper extremity neurological disability more closely approximate moderate incomplete paralysis of the major lower radicular group, the criteria for the 40 percent rating under Diagnostic Code 8512, for the entire initial rating period on appeal.  As noted above, the Veteran is currently in receipt of a 20 percent rating under Diagnostic Code 8514 for mild incomplete paralysis of the major radial nerve; however, Diagnostic Code 8512 allows for a higher 40 percent disability rating for moderate incomplete paralysis of the major lower radicular group.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating under Diagnostic Code 8512, which rates incomplete or complete paralysis in the lower radicular group, as identified by the January 2016 VA examiner, is appropriate and more favorable.  38 C.F.R. § 4.124a.  

Throughout the applicable appeal period, the severity of the symptoms caused by the service-connected right upper neurological extremity disability has ranged from mild to severe.  In this regard, carpal tunnel syndrome, which is not service connected, has been described as resulting in moderate right median neuropathy.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so).  As such, all neurologic symptoms will be considered in the rating assigned (for the service-connected right upper extremity radiculopathy) in the absence of medical evidence attributing such symptoms to the right carpal tunnel syndrome.  

While the most recent VA examiner (from January 2016) indicated that the right lower radicular group demonstrated mild incomplete paralysis, the Board has also considered the Veteran's complaints of intermittent pain, paresthesia, and numbness of the right upper extremity, which have been subjectively reported, at times, as mild to severe.  See November 2011, May 2014, and January 2016 VA Examination Reports.  The March 2011 VA treatment record revealed moderate right median neuropathy.  In addition, taking into consideration the Veteran's consistent reports of reduced grip strength, the Board finds that, for the entire initial rating period, a higher initial 40 percent rating, but no higher, is warranted for a right upper extremity neurological disability under Diagnostic Code 8512 for moderate incomplete paralysis of the right (major) lower radicular group.  38 C.F.R. § 4.124a.  

The Board further finds that the weight of the evidence demonstrates that the degree of impairment based on right upper extremity neurologic symptoms more nearly approximates 40 percent for the entire initial rating period, and does not more nearly approximate the criteria in excess of 40 percent for any period.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 40 percent during any time within the initial rating period on appeal from October 14, 2009, as the evidence does not demonstrate a disability picture that more closely approximates severe incomplete paralysis of any nerves in the right upper extremity.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 40 percent for a right upper extremity neurological disability for any period.  Because the preponderance of the evidence is against the appeal in excess of 40 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected right upper neurological extremity disability are specifically contemplated by the schedular rating criteria (38 C.F.R. § 4.124a, Diagnostic Code 8512), and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 8512, specifically provide for disability ratings based on the presence of neuritis, neuralgia, and incomplete or complete paralysis of the nerves of the right upper extremity.  See 38 C.F.R. §§ 4.21, 4.124a (2015).  In this case, considering the lay and medical evidence, the Veteran's right upper extremity neurological disability is shown to approximate moderate incomplete paralysis of the nerves in the lower radicular group.  These symptoms and manifestations are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).

The Board has also considered the Veteran's functional limitations, particularly regarding grip strength, noted during VA examinations, at the December 2014 Board hearing, and in statements throughout the claim and appeal period.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected right upper extremity neurological disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with a right upper extremity neurological disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  A combined 100 percent schedular disability rating has been in effect since October 14, 2009; however, no single service-connected disability has been rated as 100 percent disabling (even in consideration of multiple service-connected disabilities resulting from a common etiology).

The Board is cognizant of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008); however, the facts in this case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent ("less than total") schedular disability rating based only on one disability (PTSD) had been granted, with a TDIU claim subsequently filed and claimed to be due to non-PTSD disabilities.  This case is distinguishable from Bradley because, here, the 100 percent schedular disability rating assigned from October 14, 2009 is based on the combined ratings of multiple service-connected disabilities.  Importantly, the Veteran has not contended, and the evidence does not suggest, that any single service-connected disability has made him unable to secure or follow a substantially gainful occupation.  In addition, the Veteran was awarded SMC under 38 U.S.C.A. § 1114(s) from June 29, 2012 to November 1, 2014.  As such, a TDIU is not part of the initial rating appeal.  


ORDER

For the entire initial rating period on appeal, an initial disability rating of 40 percent, but no higher, for service-connected right upper extremity neurological disability is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


